DETAILED ACTION

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a powder coating composition (as well as an electric transmission component coated with the composition and a method of applying the composition) having a gel time at 200 oC of 10 to 25 seconds that comprises a bisphenol A type epoxy resin, a phenolic curing agent, and a curing accelerator.  The bisphenol A type epoxy resin has an epoxy equivalent of 800 to 1,150 g/eq and a softening point of 90 to 115 oC.  The phenolic curing agent has a phenolic hydroxyl equivalent of 200 to 750 g/eq.  The curing accelerator comprises an amine adduct between an amine compound and a bisphenol A type epoxy resin.  The epoxy resin is present at 55 to 85 parts by mass per 100 parts of the resin solid content of the powder coating composition while the curing accelerator is present at 1.5 to 5.0 parts by mass per 100 parts of the epoxy resin.
	Deguchi et al. represent the closest prior art.  Deguchi et al. is directed to a powder coating composition comprising a bisphenol A type epoxy resin, a phenolic curing agent, and a curing accelerator (paragraphs 0011-0013).  An imidazole or imidazoline compound at a concentration of 0.1 to 15 wt% with respect to the curing agent is used as the curing accelerator in order to improve low temperature baking properties (paragraphs 0030 and 0036).  The examiner agrees with the applicant that Deguchi et al. do not teach or suggest the use of an amine adduct between an amine compound and a bisphenol A type epoxy resin at a concentration of 1.5 to 5.0 parts by mass per 100 parts of the epoxy resin.  Rather, Deguchi et al. requires their curing accelerator to contain an imidazole or imidazoline compound to improve low temperature baking properties, one of the principle features of their powder coating composition (e.g. see paragraph 0010).  Therefore, it would not have been obvious to replace the imidazole or imidazoline curing agent of Deguchi et al. with an amine adduct between an amine compound and a bisphenol A type epoxy resin as one of ordinary skill in the art would expect this to change a principle function of the powder coating of Deguchi et al.  See MPEP § 2143.01 VI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787